Per Curiam. —
The very point before us was ruled at tire last term at Pittsburgh, in Tiernan v. Dougherly, in which it was held, that the lien of a judgment may be revived as -well by a scire facias post annum et diem as by the writ directed in the act of 1798; and this, on the ground that it would produce a scene of general ruin to decide otherwise. Though the practice of the profession was for many years irregular in this respect, we dare not disturb it, and the point must be considered as at rest.
Decree affirmed.